Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
[0026], line 7, character reference “140” should be changed to “104,”
[0097], line 1, “there a region includes…” should be changed to “there is a region that includes…,”
[0110], line 3, “accidently” should be changed to “accidentally.”  
Appropriate correction is required.
Claim Objections
Claims 1-2, 4-5, 7, 11-12, 14-15, 20 are objected to because of the following informalities:  
1-2, 4-5, 11-12, 14-15, 20: “a potential nuclei” should be changed to “a potential nucleus,”. When examining the claims on their merits, “a potential nuclei” will be interpreted as “a potential nucleus” in Claims 1-2, 4-5, 11-12, 14-15, 20;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. claim 7 is indefinite because it is unclear whether the "second threshold size" is the same as the identically recited "second threshold size" of claim 4, from which claim 7 depends. when examining the claim on its merits, the threshold sizes of claims 4 and 7 will be interpreted as being different from one another.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, 11, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seppo et al. (“US 2014/0153811 A1” hereinafter as “Seppo”) 
Regarding claim 1, Seppo discloses a computer-implemented method comprising ([0013] discloses in some embodiments, computer-executable instructions are stored in a memory to carry out the steps of the invention): obtaining a fluorescent in-situ hybridization image of a tissue that depicts a plurality of cells ([0044] discloses an image is obtained through in-situ hybridization process [FISH image] of a tissue sample; moreover, [0045] discloses the FISH image is filtered to result in cells identification; filtering on an image to results in cell identified means depicting the cells on the image); obtaining a nuclear stained image of the tissue ([0044] further discloses obtaining an image of the tissue sample using IF morphological marker; moreover, [0069] discloses the IF processing image can be obtained using a morphological marker or stain to dye different cellular components of interest such as CK [Cytokeratin] and/or Human Epidermal Growth Factor Receptor 2 [Her2] [0040, Her2 is a  nuclear stain]; furthermore, [0014] discloses IF marker may include DAPI stain which is a nuclear stain; further explanation of the reference: there are two set of images are obtained according to [0041], the first set includes images obtained from IF process corresponding to DAPI, CK and Her2 signals [unit 110 in FIG. 1 and the second set contains images of in-situ hybridization process corresponding to DAPI, Her2 FISH and CEP17 FISH signals [input 120 in FIG. 1]; therefore, the first set including DAPI, CK, Her2 signals [hereinafter as “cytokeratin image,” FIG. 13 based on paragraph 0018] can be understood as nuclear stained image as claimed and the second set including FISH image [hereinafter as “DAPI image, ” FIG. 2 based on paragraph 0017] can be understood as the fluorescent in-situ hybridization image as claimed); generating a mask that includes a plurality of areas that each have a position with respect to the tissue by: enhancing, in the fluorescent in-situ hybridization image, structures depicted in the fluorescent in-situ hybridization image ([0042], lines 1-4, discloses wavelet segmentation is done on FISH image/second image, to segment nuclei [0046], FIG. 4 depicted the segmented image according to [0019]; wavelet segmentation helps enhance structures depicted in the image); and detecting edges depicted in the enhanced fluorescent in-situ hybridization image to use for the mask ([0017] discloses FIG. 2 showing the DAPI/FISH image with edges; moreover, FIG. 7, step 716 which follows the wavelet segmentation of step 714 to arrive at an image of rings obtained from Voronoi partitioning process, which can be understood as edges of FIG. 5 according to [0020]; therefore, FIG. 5 can be understood as the mask as claimed); determining positions for a first plurality of regions that fit potential nuclei depicted in the nuclear stained image (FIG. 7 shows a flowchart where step 712 is registering locations of signals in first image and second image which according to [0046] is to align images with respect to the cells or nuclei locations and then perform the edge detection of the Voronoi partition to arrive at image of rings around cells of step 716; therefore locations of DAPI image is to for potential nuclei depicted in the cytokeratin image/IF image/first image of step 706; locations of FIG. 5 can be understood as first plurality of regions as claimed);

    PNG
    media_image1.png
    825
    952
    media_image1.png
    Greyscale

Seppo’s FIG.7
selecting a second plurality of regions from the first plurality of regions by determining, using the mask, which regions from the first plurality of regions overlap with the position of an area from the plurality of areas in the mask ([0046] steps 714-716 results in rings identified through Voronoi partition representing segmented nuclei as shown in FIG. 5 [0020] which are used to constrain mean IF intensity measurements [0042], in other words, where the intensity locations of IF image overlap with the regions of DAPI image; therefore, the step of 706 of FIG. 7 can be understood as applying the mask onto the first/cytokeratin/IF image to arrive at locations of rings where the different regions of the tissue are classified based on the locations of the rings from the mask obtained from the DAPI/FISH image; the applied mask image is FIG. 6, regions of FIG. 6 [0021] can be understood as the second plurality of regions as claimed); and labelling unique nuclei in the tissue using the second plurality of regions that each indicate a potential nucleus in the tissue ([0042] discloses the rings are to indicates isolated cells therefore, indicates a potential nucleus in each ring).
	Regarding claim 8, Seppo discloses the method of claim 1, wherein: obtaining the fluorescent in-situ hybridization image comprises obtaining the fluorescent in-situ hybridization image of the tissue that has an extracellular matrix (FIG. 2 depicts a DAPI image according to [0017] which shows cells of different shapes including extracellular matrix which includes different cellular components [0069, which can include the extracellular matrix] using a morphological stain which is used as a FISH staining set according to [00400] for FISH images); and obtaining the nuclear stained image of the tissue comprises obtaining the nuclear stained image of the tissue that has an extracellular matrix (FIG. 3 shows cytokeratin image which may also include DAPI nuclear stain according to [0014] for IF morphological marker it targets the cytokeratin but can also include nuclear staining DAPI).
	Regarding claim 9, Seppo discloses the method of claim 1, wherein: obtaining the fluorescent in-situ hybridization image comprises obtaining the fluorescent in-situ hybridization image of the tissue that depicts the plurality of cells with tubular structures (FIG. 2 depicts a DAPI image according to [0017] which shows cells of different shapes including extracellular matrix which shows cells of different shapes including extracellular matrix which includes different cellular components [0069, which can include the extracellular matrix] using a morphological stain which is used as a FISH staining set according to [00400] for FIHS images; moreover, these images are captured for epithelial cells [0038] which have tubular shapes); and obtaining the nuclear stained image of the tissue comprises obtaining the nuclear stained image of the tissue that depicts the plurality of cells with tubular structures (FIG. 3 shows cytokeratin image which may also include DAPI and Her2 nuclear stain according to [0014] for IF morphological marker it targets the cytokeratin but can also include nuclear staining DAPI).
Regarding claim 11, Seppo discloses a system comprising one or more computers ([0009] discloses a computer is used to execute the instructions) and one or more storage devices ([0009] discloses instructions are stored in a storage medium) on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising ([0009] discloses the instructions are to perform the method and steps of the invention): obtaining a fluorescent in-situ hybridization image of a tissue that depicts a plurality of cells ([0044] discloses an image is obtained through in-situ hybridization process [FISH image] of a tissue sample; moreover, [0045] discloses the FISH image is filtered to result in cells identification; filtering on an image to results in cell identified means depicting the cells on the image); obtaining a nuclear stained image of the tissue ([0044] further discloses obtaining an image of the tissue sample using IF morphological marker; moreover, [0069] discloses the IF processing image can be obtained using a morphological marker or stain to dye different cellular components of interest such as CK [Cytokeratin] and/or Human Epidermal Growth Factor Receptor 2 [Her2] [0040, Her2 is a  nuclear stain]; furthermore, [0014] discloses IF marker may include DAPI stain which is a nuclear stain; further explanation of the reference: there are two set of images are obtained according to [0041], the first set includes images obtained from IF process corresponding to DAPI, CK and Her2 signals [unit 110 in FIG. 1 and the second set contains images of in-situ hybridization process corresponding to DAPI, Her2 FISH and CEP17 FISH signals [input 120 in FIG. 1]; therefore, the first set including DAPI, CK, Her2 signals [hereinafter as “cytokeratin image,” FIG. 13 based on paragraph 0018] can be understood as nuclear stained image as claimed and the second set including FISH image [hereinafter as “DAPI image, ” FIG. 2 based on paragraph 0017] can be understood as the fluorescent in-situ hybridization image as claimed); generating a mask that includes a plurality of areas that each have a position with respect to the tissue by: enhancing, in the fluorescent in-situ hybridization image, structures depicted in the fluorescent in-situ hybridization image ([0042], lines 1-4, discloses wavelet segmentation is done on FISH image/second image, to segment nuclei [0046], FIG. 4 depicted the segmented image according to [0019], wavelet segmentation helps enhance structures depicted in the image); and detecting edges depicted in the enhanced fluorescent in-situ hybridization image to use for the mask ([0017] discloses FIG. 2 showing the DAPI/FISH image with edges; moreover, FIG. 7, step 716 which follows the wavelet segmentation of step 714 to arrive at an image of rings obtained from Voronoi partitioning process, which can be understood as edges of FIG. 5 according to [0020]; therefore, FIG. 5 can be understood as the mask as claimed); determining positions for a first plurality of regions that fit potential nuclei depicted in the nuclear stained image (FIG. 7 shows a flowchart where step 712 is registering locations of signals in first image and second image which according to [0046] is to align images with respect to the cells or nuclei locations and then perform the edge detection of the Voronoi partition to arrive at image of rings around cells of step 716; therefore locations of DAPI image is to for potential nuclei depicted in the cytokeratin image/IF image/first image of step 706; locations of FIG. 5 can be understood as first plurality of regions as claimed); selecting a second plurality of regions from the first plurality of regions by determining, using the mask, which regions from the first plurality of regions overlap with the position of an area from the plurality of areas in the mask ([0046] steps 714-716 results in rings identified through Voronoi partition representing segmented nuclei as shown in FIG. 5 [0020] which are used to constrain mean IF intensity measurements [0042], in other words, where the intensity locations of IF image overlap with the regions of DAPI image; therefore, the step of 706 of FIG. 7 can be understood as applying the mask onto the first/cytokeratin/IF image to arrive at locations of rings where the different regions of the tissue are classified based on the locations of the rings from the mask obtained from the DAPI/FISH image; the applied mask image is FIG. 6, regions of FIG. 6 [0021] can be understood as the second plurality of regions as claimed); and labelling unique nuclei in the tissue using the second plurality of regions that each indicate a potential nucleus in the tissue ([0042] discloses the rings are to indicates isolated cells therefore, indicates a potential nucleus in each ring).
Regarding claim 17, Seppo discloses the system of claim 11, wherein: obtaining the fluorescent in-situ hybridization image comprises obtaining the fluorescent in-situ hybridization image of the tissue that has an extracellular matrix (FIG. 2 depicts a DAPI image according to [0017] which shows cells of different shapes including extracellular matrix which shows cells of different shapes including extracellular matrix which includes different cellular components [0069, which can include the extracellular matrix] using a morphological stain which is used as a FISH staining set according to [00400] for FIHS images); and obtaining the nuclear stained image of the tissue comprises obtaining the nuclear stained image of the tissue that has an extracellular matrix (FIG. 3 shows cytokeratin image which may also include DAPI nuclear stain according to [0014] for IF morphological marker it targets the cytokeratin but can also include nuclear staining DAPI).
	Regarding claim 18, Seppo discloses the system of claim 11, wherein: obtaining the fluorescent in-situ hybridization image comprises obtaining the fluorescent in-situ hybridization image of the tissue that depicts the plurality of cells with tubular structures (FIG. 2 depicts a DAPI image according to [0017] which shows cells of different shapes including extracellular matrix which shows cells of different shapes including extracellular matrix which includes different cellular components [0069, which can include the extracellular matrix] using a morphological stain which is used as a FISH staining set according to [00400] for FIHS images; moreover, these images are captured for epithelial cells [0038] which have tubular shapes); and obtaining the nuclear stained image of the tissue comprises obtaining the nuclear stained image of the tissue that depicts the plurality of cells with tubular structures (FIG. 3 shows cytokeratin image which may also include DAPI nuclear stain according to [0014] for IF morphological marker it targets the cytokeratin but can also include nuclear staining DAPI).
Regarding claim 20, Seppo discloses a non-transitory computer storage medium ([0009], lines 1-3, discloses a non-transitory computer-readable medium storing computer-executable instructions) encoded with instructions that, when executed by one or more computers ([0009] discloses a computer executes the instructions), cause the one or more computers to perform operations comprising ([0009] discloses the instructions performs the method and steps of the invention): obtaining a fluorescent in-situ hybridization image of a tissue that depicts a plurality of cells ([0044] discloses an image is obtained through in-situ hybridization process [FISH image] of a tissue sample; moreover, [0045] discloses the FISH image is filtered to result in cells identification; filtering on an image to results in cell identified means depicting the cells on the image); obtaining a nuclear stained image of the tissue ([0044] further discloses obtaining an image of the tissue sample using IF morphological marker; moreover, [0069] discloses the IF processing image can be obtained using a morphological marker or stain to dye different cellular components of interest such as CK [Cytokeratin] and/or Human Epidermal Growth Factor Receptor 2 [Her2] [0040, Her2 is a  nuclear stain]; furthermore, [0014] discloses IF marker may include DAPI stain which is a nuclear stain; further explanation of the reference: there are two set of images are obtained according to [0041], the first set includes images obtained from IF process corresponding to DAPI, CK and Her2 signals [unit 110 in FIG. 1 and the second set contains images of in-situ hybridization process corresponding to DAPI, Her2 FISH and CEP17 FISH signals [input 120 in FIG. 1]; therefore, the first set including DAPI, CK, Her2 signals [hereinafter as “cytokeratin image,” FIG. 13 based on paragraph 0018] can be understood as nuclear stained image as claimed and the second set including FISH image [hereinafter as “DAPI image, ” FIG. 2 based on paragraph 0017] can be understood as the fluorescent in-situ hybridization image as claimed); generating a mask that includes a plurality of areas that each have a position with respect to the tissue by: enhancing, in the fluorescent in-situ hybridization image, structures depicted in the fluorescent in-situ hybridization image ([0042], lines 1-4, discloses wavelet segmentation is done on FISH image/second image, to segment nuclei [0046], FIG. 4 depicted the segmented image according to [0019]; wavelet segmentation helps enhance structures depicted in the image); and detecting edges depicted in the enhanced fluorescent in-situ hybridization image to use for the mask ([0017] discloses FIG. 2 showing the DAPI/FISH image with edges; moreover, FIG. 7, step 716 which follows the wavelet segmentation of step 714 to arrive at an image of rings obtained from Voronoi partitioning process, which can be understood as edges of FIG. 5 according to [0020]; therefore, FIG. 5 can be understood as the mask as claimed); determining positions for a first plurality of regions that fit potential nuclei depicted in the nuclear stained image (FIG. 7 shows a flowchart where step 712 is registering locations of signals in first image and second image which according to [0046] is to align images with respect to the cells or nuclei locations and then perform the edge detection of the Voronoi partition to arrive at image of rings around cells of step 716; therefore locations of DAPI image is to for potential nuclei depicted in the cytokeratin image/IF image/first image of step 706; locations of FIG. 5 can be understood as first plurality of regions as claimed); selecting a second plurality of regions from the first plurality of regions by determining, using the mask, which regions from the first plurality of regions overlap with the position of an area from the plurality of areas in the mask ([0046] steps 714-716 results in rings identified through Voronoi partition representing segmented nuclei as shown in FIG. 5 [0020] which are used to constrain mean IF intensity measurements [0042], in other words, where the intensity locations of IF image overlap with the regions of DAPI image; therefore, the step of 706 of FIG. 7 can be understood as applying the mask onto the first/cytokeratin/IF image to arrive at locations of rings where the different regions of the tissue are classified based on the locations of the rings from the mask obtained from the DAPI/FISH image; the applied mask image is FIG. 6, regions of FIG. 6 [0021] can be understood as the second plurality of regions as claimed); and labelling unique nuclei in the tissue using the second plurality of regions that each indicate a potential nucleus in the tissue ([0042] discloses the rings are to indicates isolated cells therefore, indicates a potential nucleus in each ring).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seppo et al. (“US 2014/0153811 A1” hereinafter as “Seppo”) in view of Huiguang Yang et al. (“Automatic segmentation of granular objects in images: Combining local density clustering and gradient-barrier watershed, Pattern Recognition Vol. 47, Issue 6, June 2014, Pages 266-2279” hereinafter as “Yang”) and further in view of Alex Levinshtein et al. (“Multiscale Symmetric Part Detection and Grouping, Comput Vis (2013) 104: 117-134, Springer Science+Business Media New York, published Feb. 2013” hereinafter as “Levinshtein”)
Regarding claim 2, Seppo discloses the method of claim 1, wherein labelling the unique nuclei in the tissue using the second plurality of regions that each indicate a potential nucleus in the tissue comprises: associating each region in the second plurality of regions with a nuclei cluster ([0042], lines 5-8, discloses the rings, as discussed above in claim 1, are to approximately indicate potential nucleus; each ring can be understood as each of the second plurality of regions with a nuclei cluster as according to [0049] and as discussed above in claim 1; lines 18-21, discloses each ring isolate cells that are closely packed which indicate a cluster of cells but to approximate a single nucleus in later steps); for each of the nuclei clusters: determining, for each region associated with the nuclei cluster using the nuclear stained image (FIG. 6 shows the result of overlaying as discussed above where the mean intensity of the IF image/nuclear image is masked using the constrained rings of the mask obtained from the FISH image as discussed above in claim 1 according to [0042] and [0046] and are used to approximate nuclear regions as discussed above in claim 1; therefore, FIG. 6 also shows the regions on the nuclear stained image). Seppo does not explicitly disclose for each of the nuclei clusters: determining, for each region associated with the nuclei cluster, an area of overlap between the region and a closest region in the nuclei cluster/the each region using the positions of the regions with respect to the tissue; and generating a first mask that represents each region associated with the nuclei cluster whose area of overlap satisfies a threshold overlap and size satisfies a first threshold size; and labeling the unique nuclei of the tissue using the first mask.
In the same field of nucleus region identification (abstract, Yang), Yang discloses determining, for each region associated with the nuclei cluster in the image (FIG. 3c shows clusters of granular objects identified based on individual segmented objects from FIG.3 a-b, each granular object can be understood as each region as claimed; moreover, Section 5 “Experiment,” first 2 lines, discloses the experiment is done on cell/nuclei images, FIG. 10a-b shows segmented nuclei image which correspond to FIG. 3a-b, therefore the granular objects in FIG. 3c can be understood region associated with the nuclei cluster as claimed; moreover, FIG. 10 shows a nuclei image/nuclear stained image according to section 5 “Experiment,” first 2 lines), an area having overlap between the region and a closest region in the nuclei cluster/the each region using the positions of the regions with respect to the tissue (section 4.3 “Distance transform and marker finding” discloses all clusters or objects that are overlapping will be grouped into the same cluster [lines 4-5]; moreover, each object has a local maximum calculated based on pixel value which has a location in an image, which indicates position information [2nd paragraph, lines 1-5]); and generating a first mask that represents each region associated with the nuclei cluster having overlap (FIG.6b shows the image of clusters obtained from local maxima of inner-distance map which is the distance transform in section 4.3 as discussed previously for finding cluster of overlapping objects according to an distance threshold between local maxima/centers of objects according to equation (3) and a patch which is a representative of the object according to section 4.3, 2nd paragraph) and size satisfies a first threshold size (section 4.2 discloses the patch scale should be smaller than the object scale but large enough for making confident decision regarding the density which is understood as the size threshold as claimed; moreover, in section 4.3, 2nd paragraph, patch is used to find local maximum which is representative of an object for clustering of objects); and labeling the unique nuclei of the tissue using the first mask (Table 3 discloses segmenting the cell nuclei based on the distance transform processing discussed above with respect to section 4.3).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Seppo’s method of obtaining regions of nuclei clusters obtained based on a FISH image to identify corresponding overlapping regions on a nuclear image and generate a mask that has the overlapping satisfies a proximity condition and a region size threshold as taught by Yang to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to delineate and detect objects by clustering high-density foreground pixel clouds in the image (Yang, section 3).
Seppo as modified by Yang teaches method of obtaining regions of nuclei clusters obtained based on a FISH image to identify corresponding overlapping regions on a nuclear image and generate a mask that has overlapping regions which satisfy a certain size threshold; however, Seppo as modified by Yang does not explicitly discloses the overlapping threshold includes each region associated with the cluster whose area of overlap satisfies a threshold overlap.
In the same field of object grouping of nearby objects (Abstract, Levinshtein), Levinshtein discloses clustering overlapping objects in an image where each region associated with the cluster whose area of overlap satisfies a threshold overlap (section 4.1 “Medial Part Clustering” 1st paragraph discloses clustering two parts based on close proximity; moreover, 4th paragraph, discloses calculation o area of overlap between two parts, the calculated are is for calculation of affinity for grouping objects together, FIG. 6 and 7 illustrate this grouping).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Seppo as modified by Yang’s method to modify Yang’s proximity condition to include directly measuring the overlap between the regions and clustering the regions if an overlap threshold is met, as taught by Levinshtein to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to group nearby points likely to belong in the same medial branch (Abstract, Levinshtein).
Regarding claim 3, Seppo as modified by Yang in view of Levinshtein discloses the method of claim 2, comprising: performing edge detection on data for the nuclear stained image of the tissue to generate edge detection data, wherein generating the first mask comprises generating the first mask using the edge detection data (Yang, section 2, 2st paragraph discloses gradient or edge detection method performed on the image which is done prior to clustering according to FIG. 5; therefore, the edge detection is done to generate the first mask [clustered object region mask] as claimed).
Regarding claim 12, Seppo discloses the system of claim 11, wherein labelling the unique nuclei in the tissue using the second plurality of regions that each indicate a potential nucleus in the tissue comprises: associating each region in the second plurality of regions with a nuclei cluster ([0042], lines 5-8, discloses the rings, as discussed above in claim 1, are to approximately indicate potential nucleus; each ring can be understood as each of the second plurality of regions with a nuclei cluster as according to [0049] and as discussed above in claim 1; lines 18-21, discloses each ring isolate cells that are closely packed which indicate a cluster of cells but to approximate a single nucleus in later steps); for each of the nuclei clusters: determining, for each region associated with the nuclei cluster, using the nuclear stained image (FIG. 6 shows the result of overlaying as discussed above where the mean intensity of the IF image/nuclear image is masked using the constrained rings of the mask obtained from the FISH image as discussed above in claim 1 according to [0042] and [0046] and are used to approximate nuclear regions as discussed above in claim 1; therefore, FIG. 6 also shows the regions on the nuclear stained image). Seppo does not explicitly disclose for each of the nuclei clusters: determining, for each region associated with the nuclei cluster, an area of overlap between the region and a closest region in the nuclei cluster/the each region using the positions of the regions with respect to the tissue; and generating a first mask that represents each region associated with the nuclei cluster whose area of overlap satisfies a threshold overlap and size satisfies a first threshold size; and labeling the unique nuclei of the tissue using the first mask.
In the same field of nucleus region identification (abstract, Yang), Yang discloses determining, for each region associated with the nuclei cluster in the image (FIG. 3c shows clusters of granular objects identified based on individual segmented objects from FIG.3 a-b, each granular object can be understood as each region as claimed; moreover, Section 5 “Experiment,” first 2 lines, discloses the experiment is done on cell/nuclei images, FIG. 10a-b shows segmented nuclei image which correspond to FIG. 3a-b, therefore the granular objects in FIG. 3c can be understood region associated with the nuclei cluster as claimed; moreover, FIG. 10 shows a nuclei image/nuclear stained image according to section 5 “Experiment,” first 2 lines), an area having overlap between the region and a closest region in the nuclei cluster/the each region using the positions of the regions with respect to the tissue (section 4.3 “Distance transform and marker finding” discloses all clusters or objects that are overlapping will be grouped into the same cluster [lines 4-5]; moreover, each object has a local maximum calculated based on pixel value which has a location in an image, which indicates position information [2nd paragraph, lines 1-5]); and generating a first mask that represents each region associated with the nuclei cluster having overlap (FIG.6b shows the image of clusters obtained from local maxima of inner-distance map which is the distance transform in section 4.3 as discussed previously for finding cluster of overlapping objects according to an distance threshold between local maxima/centers of objects according to equation (3) and a patch which is a representative of the object according to section 4.3, 2nd paragraph) and size satisfies a first threshold size (section 4.2 discloses the patch scale should be smaller than the object scale but large enough for making confident decision regarding the density which is understood as the size threshold as claimed; moreover, in section 4.3, 2nd paragraph, patch is used to find local maximum which is representative of an object for clustering of objects); and labeling the unique nuclei of the tissue using the first mask (Table 3 discloses segmenting the cell nuclei based on the distance transform processing discussed above with respect to section 4.3).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Seppo’s method of obtaining regions of nuclei clusters obtained based on a FISH image to identify corresponding overlapping regions on a nuclear image and generate a mask that has the overlapping satisfies a proximity condition and a region size threshold as taught by Yang to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to delineate and detect objects by clustering high-density foreground pixel clouds in the image (Yang, section 3).
Seppo as modified by Yang teaches method of obtaining regions of nuclei clusters obtained based on a FISH image to identify corresponding overlapping regions on a nuclear image and generate a mask that has overlapping regions which satisfy a certain size threshold; however, Seppo as modified by Yang does not explicitly discloses the overlapping threshold includes each region associated with the cluster whose area of overlap satisfies a threshold overlap.
In the same field of object grouping of nearby objects (Abstract, Levinshtein), Levinshtein discloses clustering overlapping objects in an image where each region associated with the cluster whose area of overlap satisfies a threshold overlap (section 4.1 “Medial Part Clustering” 1st paragraph discloses clustering two parts based on close proximity; moreover, 4th paragraph, discloses calculation o area of overlap between two parts, the calculated are is for calculation of affinity for grouping objects together, FIG. 6 and 7 illustrate this grouping).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Seppo as modified by Yang’s method to modify Yang’s proximity condition to include directly measuring the overlap between the regions and clustering the regions if an overlap threshold is met, as taught by Levinshtein to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to group nearby points likely to belong in the same medial branch (Abstract, Levinshtein).
Regarding claim 13, Seppo as modified by Yang in view of Levinshtein discloses the system of claim 12, the operations comprising: performing edge detection on data for the nuclear stained image of the tissue to generate edge detection data, wherein generating the first mask comprises generating the first mask using the edge detection data (Yang, section 2, 2st paragraph discloses gradient or edge detection method performed on the image which is done prior to clustering according to FIG. 5; therefore, the edge detection is done to generate the first mask [clustered object region mask] as claimed).
Claims 4, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seppo et al. (“US 2014/0153811 A1” hereinafter as “Seppo”) as modified by Huiguang Yang et al. (“Automatic segmentation of granular objects in images: Combining local density clustering and gradient-barrier watershed, Pattern Recognition Vol. 47, Issue 6, June 2014, Pages 266-2279” hereinafter as “Yang”) in view of Alex Levinshtein et al. (“Multiscale Symmetric Part Detection and Grouping, Comput Vis (2013) 104: 117-134, Springer Science+Business Media New York, published Feb. 2013” hereinafter as “Levinshtein”) and further in view of Umesh Adiga et al. (“An Efficient Method based on Watershed and Rule-Based Merging for Segmentation of 3-D hist.-path. Images, Pattern Recognition 34 (2001), 1449-1458” hereinafter as “Adiga”).
Regarding claim 4, Seppo as modified by Yang in view of Levinshtein discloses the method of claim 2, wherein labelling the unique nuclei in the tissue using the second plurality of regions that each indicate a potential nucleus in the tissue comprises: for each of the nuclei clusters: generating a second mask that represents each region associated with the nuclei cluster having overlap using the nuclear stained image (Yang, page 2267,1st paragraph discloses merging of over-segmentations to form meaningful object regions which is done after clustering; moreover, page 2273, 2nd column, lines 12-16, discloses a post-processing step to rule out non-cell objects based on size [when applying on a nuclei image according to section 5 “Experiment”, non-cell objects are analogous to non-nucleus objects], the result is illustrated in FIG. 13h which illustrate small objects are merged to the larger adjacent or overlapping objects; FIG. 13h “gradient watershed result“ can be understood as the second mask where regions satisfies threshold are displayed and regions not meeting the threshold are not ruled out as non-cell objects); and labelling the unique nuclei of the tissue using the first mask, and the second mask (Yang, FIG. 5 shows flowchart of the invention where gradient-barrier watershed follows distance transform, therefore both first and second mask are sequentially used to obtain the final merging of over-segmentations to achieve the unique nuclei as claimed; moreover, FIG. 16 shows the segmentation result of the nuclei image where FIG. 16c shows the results of gradient-barrier watershed segmentation which can be applied the same post-processing as FIG. 13h where regions that satisfies the overlapping and size thresholds are merged to represent unique nuclei while the regions not meeting the threshold are ruled out); and for each of the regions associated with the nuclei cluster whose area of overlap satisfies the threshold overlap (Levinshtein, section 4.1 “Medial Part Clustering” 1st paragraph discloses clustering two parts based on close proximity; moreover, 4th paragraph, discloses calculation o area of overlap between two parts, the calculated are is for calculation of affinity for grouping objects together, FIG. 6 and 7 illustrate this grouping; using of Levinshtein’s area of overlap threshold indicate regions of overlapping and since clustering of previous step in claim 2 as discussed above has the same area threshold as of claim 4’s merging step to indicate overlapping, Levinshtein’s area threshold can be used for the merging process to indicate overlapping; the reasons for combining the references are analogous to those discussed above in conjunction with claim 2).
Seppo as modified by Yang in view of Levinshtein does not discloses merging of regions where for each region having overlap and having a size satisfies a second threshold size smaller than the first threshold.
In the same field of Segmentation and Fragment Merging (title, Adiga), Adiga discloses merging of regions when each region having overlap (page 1455, merging is done for touching neighbors; moreover, introduction section discloses touching or overlapping are analogous. FIG. 5 shows the merging of fragments) and size satisfies a second threshold size smaller than the first threshold (page 1455, 2nd column discloses merging of touching neighbors where all the tiny fragments of the neighbors whose sizes are below T_size (size of parent neighbor/larger neighbor) will be merged to parent neighbor which indicates a smaller size threshold than the size threshold for clustering step of claim 2 as discussed above from Yang’s section 4.3 merging method for objects with patches of same size rather).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Seppo as modified by Yang and in view of Levinshtein’s method of obtaining regions of nuclei clusters obtained based on a FISH image to identify corresponding overlapping regions on a nuclear image and generate a mask of clusters of overlapping regions that has the overlapping satisfies an area overlapping threshold, a region size threshold and then perform merging of each region with the tiny overlapping region to form unique nucleus as taught by Adiga to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce over-segmentation of cells due to tiny fragments (abstract, Adiga).
Regarding claim 14, Seppo as modified by Yang in view of Levinshtein discloses the system of claim 12, wherein labelling the unique nuclei in the tissue using the second plurality of regions that each indicate a potential nucleus in the tissue comprises: for each of the nuclei clusters: generating a second mask that represents each region associated with the nuclei cluster having overlap using the nuclear stained image (Yang, page 2267,1st paragraph discloses merging of over-segmentations to form meaningful object regions which is done after clustering; moreover, page 2273, 2nd column, lines 12-16, discloses a post-processing step to rule out non-cell objects based on size [when applying on a nuclei image according to section 5 “Experiment”, non-cell objects are analogous to non-nucleus objects], the result is illustrated in FIG. 13h which illustrate small objects are merged to the larger adjacent or overlapping objects; FIG. 13h “gradient watershed result“ can be understood as the second mask where regions satisfies threshold are displayed and regions not meeting the threshold are not ruled out as non-cell objects); and labelling the unique nuclei of the tissue using the first mask, and the second mask (Yang, FIG. 5 shows flowchart of the invention where gradient-barrier watershed follows distance transform, therefore both first and second mask are sequentially used to obtain the final merging of over-segmentations to achieve the unique nuclei as claimed; moreover, FIG. 16 shows the segmentation result of the nuclei image where FIG. 16c shows the results of gradient-barrier watershed segmentation which can be applied the same post-processing as FIG. 13h where regions that satisfies the overlapping and size thresholds are merged to represent unique nuclei while the regions not meeting the threshold are ruled out); and for each of the regions associated with the nuclei cluster whose area of overlap satisfies the threshold overlap (Levinshtein, section 4.1 “Medial Part Clustering” 1st paragraph discloses clustering two parts based on close proximity; moreover, 4th paragraph, discloses calculation o area of overlap between two parts, the calculated are is for calculation of affinity for grouping objects together, FIG. 6 and 7 illustrate this grouping; using of Levinshtein’s area of overlap threshold indicate regions of overlapping and since clustering of previous step in claim 12 as discussed above has the same area threshold as of claim 14’s merging step to indicate overlapping, Levinshtein’s area threshold can be used for the merging process to indicate overlapping; the reasons for combining the references are analogous to those discussed above in conjunction with claim 12).
Seppo as modified by Yang in view of Levinshtein does not discloses merging of regions where for each having overlap and a size satisfies a second threshold size smaller than the first threshold.
In the same field of Segmentation and Fragment Merging (title, Adiga), Adiga discloses merging of regions wherein for each region having overlap (page 1455, merging is done for touching neighbors; moreover, introduction section discloses touching or overlapping are analogous. FIG. 5 shows the merging of fragments) and size satisfies a second threshold size smaller than the first threshold (page 1455, 2nd column discloses merging of touching neighbors where all the tiny fragments of the neighbors whose sizes are below T_size (size of parent neighbor/larger neighbor) will be merged to parent neighbor which indicates a smaller size threshold than the size threshold for clustering step of claim 2 as discussed above from Yang’s section 4.3 merging method for objects with patches of same size rather)
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Seppo as modified by Yang and in view of Levinshtein’s method of obtaining regions of nuclei clusters obtained based on a FISH image to identify corresponding overlapping regions on a nuclear image and generate a mask of clusters of overlapping regions that has the overlapping satisfies an area overlapping threshold, a region size threshold and then perform merging of each region with the tiny overlapping region to form unique nucleus as taught by Adiga to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce over-segmentation of cells due to tiny fragments (abstract, Adiga).
Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seppo et al. (“US 2014/0153811 A1” hereinafter as “Seppo”) as modified by Huiguang Yang et al. (“Automatic segmentation of granular objects in images: Combining local density clustering and gradient-barrier watershed, Pattern Recognition Vol. 47, Issue 6, June 2014, Pages 266-2279” hereinafter as “Yang”) in view of Alex Levinshtein et al. (“Multiscale Symmetric Part Detection and Grouping,” Comput Vis (2013) 104: 117-134, Springer Science+Business Media New York, published Feb. 2013” hereinafter as “Levinshtein”) and further in view of Umesh Adiga et al. (“An Efficient Method based on Watershed and Rule-Based Merging for Segmentation of 3-D hist.-path. Images, Pattern Recognition 34 (2001), 1449-1458” hereinafter as “Adiga”) and Peter Ajemba et al. (“US 2013/0230230 A1” hereinafter as “Ajemba”)
Regarding claim 5, Seppo as modified by Yang in view of Levinshtein and further in view of Adiga discloses the method of claim 4 of labelling the unique nuclei in the tissue using the second plurality of regions that each indicate a potential nucleus in the tissue comprises; However, Seppo as modified by Yang in view of Levinshtein and further in view of Adiga does not explicitly disclose for each of the regions: generating a third mask using a difference between the first mask and the second mask, the third mask including one or more subtracted regions that represent the difference and labelling the unique nuclei of the tissue using the first mask, the second mask, and the third mask.
 In the same field of processing of tissue image (abstract, Ajemba), Ajemba discloses for each of the regions: generating a third mask using a difference between the first mask and the second mask ([0145], last sentence, at stage 1218, discloses regions are extracted by subtracting the separations marked image from the watershed segmentation image, and the separations marked image is the image of merge all separations that are marked from stage 1216 which is the second mask from claim 4 above of merging regions together; FIG. 12A shows the steps 1216 and follow by 1218; moreover, the watershed segmentation image is the image of clustering of regions according to [0125]; FIG. 11A shows one clustering flowchart which is to arrive at the image for watershed method of FIG. 12A; therefore, the watershed result image can be understood as the first mask from claim 2 above, the subtract regions can be understood as the difference between the first mask and the second mask), the third mask including one or more subtracted regions that represent the difference (the labeled image of step 1218 in FIG. 12A can be understood as the third mask which represent the subtracted regions as discussed previously) and labelling the unique nuclei of the tissue using the first mask, the second mask, and the third mask ([0147] discloses the separation boundaries resulted from step 1218 depict individual cytoplasm separation/CK18 [CK18 is used to label epithelial units according to 0149] including unique nuclei according to [0162]; moreover, the cytoplasm separations indicates epithelial nuclei since the cytoplasm image and segmented nuclei image are merged together prior to watershed and merging steps according to [0145]).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Seppo as modified by Yang and in view of Levinshtein’ and further in view of Adiga method of obtaining a mask representing clusters of nuclei and another mask representing merged regions indicating unique nuclei, and generate a mask that shows the difference between the cluster result mask and the merging result mask and label unique nuclei using the first, second and third masks as taught by Ajemba by to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to refine epithelial unit segmentation (0022, Ajemba).
Regarding claim 7, Seppo as modified by Yang in view of Levinshtein and further in view of Adiga and Ajemba discloses the method of claim 5, comprising labelling, for each subtracted region in a third mask that has a unique nucleus and whose size satisfies a second threshold size, a subtracted region from the third mask as a unique nucleus (Ajemba [0172] discloses the process 1500 of FIG. 15 is performed on the epithelial nuclei [CK18] image which is the result image of the subtraction of masks as discussed above in claim 5; moreover, [0173] discloses at stage 1502 of process 1500, when objects having a size below certain threshold are removed as small artifacts, speckle noise; furthermore, [0174], last sentence, discloses resulting of objects [nuclei] after determination and removal of speckle noise; therefore, the each resulted object can be understood unique nucleus)
Regarding claim 15, Seppo as modified by Yang in view of Levinshtein and further in view of Adiga discloses the system of claim 14 of labelling the unique nuclei in the tissue using the second plurality of regions that each indicate a potential nucleus in the tissue comprises However, Seppo as modified by Yang in view of Levinshtein and further in view of Adiga does not explicitly disclose for each of the regions: generating a third mask using a difference between the first mask and the second mask, the third mask including one or more subtracted regions that represent the difference and labelling the unique nuclei of the tissue using the first mask, the second mask, and the third mask.
In the same field of processing of tissue image (abstract, Ajemba), Ajemba discloses for each of the regions: generating a third mask using a difference between the first mask and the second mask ([0145], last sentence, at stage 1218, discloses regions are extracted by subtracting the separations marked image from the watershed segmentation image, and the separations marked image is the image of merge all separations that are marked from stage 1216 which is the second mask from claim 4 above of merging regions together; FIG. 12A shows the steps 1216 and follow by 1218; moreover, the watershed segmentation image is the image of clustering of regions according to [0125]; FIG. 11A shows one clustering flowchart which is to arrive at the image for watershed method of FIG. 12A; therefore, the watershed result image can be understood as the first mask from claim 2 above, the subtract regions can be understood as the difference between the first mask and the second mask), the third mask including one or more subtracted regions that represent the difference (the labeled image of step 1218 in FIG. 12A can be understood as the third mask which represent the subtracted regions as discussed previously) and labelling the unique nuclei of the tissue using the first mask, the second mask, and the third mask ([0147] discloses the separation boundaries resulted from step 1218 depict individual cytoplasm separation/CK18 [CK18 is used to label epithelial units according to 0149] including unique nuclei according to [0162]; moreover, the cytoplasm separations indicates epithelial nuclei since the cytoplasm image and segmented nuclei image are merged together prior to watershed and merging steps according to [0145]).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Seppo as modified by Yang and in view of Levinshtein’ and further in view of Adiga’s method of obtaining a mask representing clusters of nuclei and another mask representing merged regions indicating unique nuclei, and generate a mask that shows the difference between the cluster result mask and the merging result mask and label unique nuclei using the first, second and third masks as taught by Ajemba by to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to refine epithelial unit segmentation (0022, Ajemba).
Claims 10, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seppo et al. (“US 2014/0153811 A1” hereinafter as “Seppo”) in view of Anindya Sarkar et al. (“US 2020/0020109 A1” hereinafter as “Sarkar”)
Regarding claim 10, Seppo discloses the method of claim 1, wherein detecting edges depicted in the enhanced fluorescent in- situ hybridization image ([0042], lines 1-4, discloses wavelet segmentation is done on FISH image to segment nuclei in second image [FISH image] according to [0046]; moreover, [0017] discloses FIG. 2 showing the DAPI/FISH image with edge detection with follow the wavelet segmentation step as discussed above in claim 1). Seppo does not explicitly disclose wherein detecting edges depicted in the enhanced fluorescent in- situ hybridization image comprises: generating a binary image from the enhanced fluorescent in-situ hybridization image; generating an updated binary image by performing one or more of: connecting fine features depicted in the binary image; removing isolated pixels depicted in the binary image; and filling holes depicted in the binary image; and detecting edges depicted in the updated binary image.
In the same field of edge detection ([0066] lines 6-8, Sarkar), Sarkar discloses detecting edges depicted in the enhanced image comprises: generating a binary image from the enhanced fluorescent in-situ hybridization image (FIG. 3A-b and $A-B shows the binary image of the initial image; moreover, FIG. 10 step 940 indicates the image is a FISH image as claimed); generating an updated binary image by performing one or more of: connecting fine features depicted in the binary image; removing isolated pixels depicted in the binary image (FIG. 11, step 1106 performs connected components and closing morphological operations can be understood as connecting fine features depicted in the binary image which is illustrated in FIG. 5A-B according to [0033]; moreover, [0063] discloses closing morphological operation is to retain circular nature of object based on connected components); and filling holes depicted in the binary image (FIGS 6A-B shows the result of “fill holes” operations done on the closing morphological operation images according to [0034]); and detecting edges depicted in the updated binary image ([0066] discloses detected edge of blob corresponds to border of nucleus).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Seppo’s method of obtaining a FISH image and perform edge detection on the image by generating a binary image of the FISH image and perform connecting of fine features and filling holes as taught Sarkar by to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to better identify nuclei within a selected field of view that meet the criteria for dual ISH scoring (abstract, Sarkar)
Regarding claim 19, Seppo discloses the system of claim 11, wherein detecting edges depicted in the enhanced fluorescent in- situ hybridization image ([0042], lines 1-4, discloses wavelet segmentation is done on FISH image to segment nuclei in second image [FISH image] according to [0046]; moreover, [0017] discloses FIG. 2 showing the DAPI/FISH image with edge detection with follow the wavelet segmentation step as discussed above in claim 1). Seppo does not explicitly disclose wherein detecting edges depicted in the enhanced fluorescent in- situ hybridization image comprises: generating a binary image from the enhanced fluorescent in-situ hybridization image; generating an updated binary image by performing one or more of: connecting fine features depicted in the binary image; removing isolated pixels depicted in the binary image; and filling holes depicted in the binary image; and detecting edges depicted in the updated binary image.
In the same field of edge detection ([0066] lines 6-8, Sarkar), Sarkar discloses detecting edges depicted in the enhanced image comprises: generating a binary image from the enhanced fluorescent in-situ hybridization image (FIG. 3A-b and $A-B shows the binary image of the initial image; moreover, FIG. 10 step 940 indicates the image is a FISH image as claimed); generating an updated binary image by performing one or more of: connecting fine features depicted in the binary image; removing isolated pixels depicted in the binary image (FIG. 11, step 1106 performs connected components and closing morphological operations can be understood as connecting fine features depicted in the binary image which is illustrated in FIG. 5A-B according to [0033]; moreover, [0063] discloses closing morphological operation is to retain circular nature of object based on connected components); and filling holes depicted in the binary image (FIGS 6A-B shows the result of “fill holes” operations done on the closing morphological operation images according to [0034]); and detecting edges depicted in the updated binary image ([0066] discloses detected edge of blob corresponds to border of nucleus).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Seppo’s system of obtaining a FISH image and perform edge detection on the image by generating a binary image of the FISH image and perform connecting of fine features and filling holes as taught Sarkar by to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to better identify nuclei within a selected field of view that meet the criteria for dual ISH scoring (abstract, Sarkar)
Allowable Subject Matter
Claims 6, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190156103 A1: first and second images using FISH red and black dots, blue dots being nuclear stain on an image, counting dots.
US 20150226743 A1: analyzing sample of having Hodgkin lymphoma based on at least two biomarkers pax-5: nuclear staining and FISH images.
Francesco Raimondo et al., “Automated evaluation of her-2/neu status in breast tissue from fluorescent in situ hybridization images”: FISH images, and multiple images taken from a slice for overall case classification, counterstaining of nuclei, nuclei segmentation, geometric rule to distinguish between holes, watershed transform.
Tatjana Trcej et al., “Drosophila germ granules are structured and contain homotypic mRNA clusters”: clustering of regions into same granularity when sharing overlap certain percentage.
Shereen Fouad, “Morphological Separation of Clustered Nuclei in Histological Images”: merging regions sharing the same radius, considering shape and size.
Gang Lin et al., “Hierarchical, model-based merging of multiple fragments for improved three-dimensional segmentation of nuclei”: DNA stained image, multiple fragments merging.
Congcong Zhang et al., White Blood Cell Segmentation by Color-Space-Based K-Means Clustering: clustering of regions using k-mean clustering, and merging using stepwise merging, and then subtracting RBD regions from WBC plus nuclei regions, and further subtracting of nuclei from WBC. 
Mi-Ra Jung et al., Automatic Cell Segmentation and Classification using Morphological Features and Bayesian Networks: merging of regions of overlapping meeting an area of overlap threshold.
Byoung Chul Ko et al., Automatic White Blood Cell Segmentation Using Stepwise Merging Rules and Gradient Vector Flow Snake: clustering and merging of regions and segmentation to obtain only cytoplasm regions or nucleus regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HAU CAI whose telephone number is (571)272-9424. The examiner can normally be reached M-F 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051 or Primary Examiner Reviewer Sean Corner can be reached on (571) 272-1486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HAU CAI/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663